Citation Nr: 0113243	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
arthroscopic acromioclavicular degenerative joint disease of 
the right shoulder, on appeal from the initial grant of 
service connection.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as explosive temper disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from October 1993 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post arthroscopic acromioclavicular (AC) degenerative 
joint disease (DJD) of the right shoulder and assigned a 10 
percent disability evaluation, and denied service connection 
for intermittent explosive disorder and depressive disorder.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that he has severe pain and discomfort in 
his neck and right shoulder on a daily basis.  He also states 
that he is unable to raise his right arm over head.  He 
maintains that his right shoulder disability is more severe 
than the current evaluation reflects.  The veteran has 
appealed the initial evaluation assigned his service-
connected right shoulder disability.  Therefore, this case is 
one in which the possibility of staged ratings must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, and all evidence relating to the 
veteran's right shoulder disability from the grant of service 
connection must be considered.  It is important to note that 
the veteran was examined by VA in October 1999.  However, the 
veteran claims that he was not touched by the examiner, and 
the examiner did not examine him.  Furthermore, one aspect of 
the veteran's diagnosis of his right shoulder disability is 
DJD.  X-ray evidence in his service medical records shows 
slight narrowing of the AC joint with mild degenerative 
changes.  On the veteran's October 1999 psychiatric 
examination report, the examiner stated that radiologic 
studies were done the day before the psychiatric examination.  
There are no October 1999 radiologic studies in the claims 
file and, if they were done, the reports should be associated 
with the claims file.  The October 1999 joints examination 
report does not reflect review of any current x-rays of the 
right shoulder.  If x-rays were not performed in October 
1999, they should be performed only if considered necessary 
by the examining physician.

Also, the RO's attention is directed to the decision of Court 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(2000).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (2000) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Because it is unclear whether x-rays were done or, if done, 
were reviewed by the examiner, and because the veteran has 
asserted that the examiner did not conduct a thorough 
examination, the veteran should be scheduled for another 
examination.  The examiner should describe all manifestations 
of disability associated with the right shoulder 
acromioclavicular degenerative joint disease.  If motion is 
limited, the examiner should attempt to determine whether it 
is limited by pain and should state what objective 
indications of painful motion are observed.  Whether there 
are likely to be flare-ups or greater limitation of function 
with use, and the extent of such additional limitation, 
should be stated, if possible.  Whether the veteran's right 
shoulder disability is manifested by recurrent dislocation of 
the scapulohumeral articulation, and if so, the frequency of 
such dislocations and the extent of guarding of arm movements 
should be stated.  If there is impairment of the clavicle or 
scapula, the examiner should be asked to describe it.  

As for the claim of entitlement to service connection for an 
acquired psychiatric disorder, the medical evidence of record 
suggests the need for further evaluation.  The RO determined 
that the veteran's intermittent explosive disorder was a 
congenital or developmental disorder.  Whether it is 
congenital or developmental requires medical opinion.  
Furthermore, the psychologist who conducted the very detailed 
and thorough psychological evaluation of the veteran in 
October 1999 recommended that medical evaluation to confirm 
the veteran's diagnoses should be done.  The diagnostic 
impressions provided by that examiner were only provisional.  
Accordingly, the veteran should be accorded an appropriate 
medical psychiatric examination in order to determine whether 
he has an acquired psychiatric disorder, as opposed to a 
congenital or developmental disorder or a personality 
disorder, and, if so, whether it is as likely as not that it 
arose during or was aggravated by active military service.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran whether he has had 
any medical or psychiatric treatment 
since October 1999.  For any private 
treatment, ask the veteran to provide 
appropriate releases.  Request all 
private treatment records for which the 
appellant provides releases, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  VA 
records should include reports of x-rays 
taken in October 1999, if any.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his right shoulder 
disability.  All indicated testing, to 
include specific range of motion studies 
(in degrees) should be performed.  The 
examiner is asked to describe all 
objective indicia of pain or limitation 
of function.  The veteran's claims file, 
including this remand, must be available 
to the examining physician for review in 
connection with the examination of the 
veteran.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder is used repeatedly over a period 
of time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of motion 
loss due to pain on use during flare-ups.  
The examiner should indicate whether 
there is dislocation of the clavicle; 
whether there is nonunion, with or 
without loose motion; whether there is 
recurrent dislocation of the humerus at 
the scapulohumeral joint and if so, if 
the dislocation is indicative of frequent 
episodes or infrequent episodes.  If a 
scar is evident, the examiner should 
determine if it is painful, tender, or 
limits function of the right shoulder.  

3.  The veteran should be accorded a VA 
psychiatric examination in order to 
clarify his psychiatric diagnoses, as 
suggested by the psychologist who 
examined him in October 1999.  The 
examiner is asked to state a medical 
opinion as to whether the veteran has an 
acquired psychiatric disorder, as opposed 
to a congenital or developmental disorder 
or a personality disorder, and, if so, 
whether it is as likely as not that it 
arose during or was aggravated by active 
military service.  If further testing, 
evaluation, or hospitalization for 
observation and evaluation is required in 
order to determine appropriate diagnoses 
and their etiologies, said evaluation 
should be done before finalization of the 
evaluation and before further 
adjudicative action.  The medical 
rationale for any opinion should be 
stated. 

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

5.  Evaluate the issue of the propriety 
of the initial rating for status post 
arthroscopic acromioclavicular DJD of the 
right shoulder.  Consider the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), and whether staged ratings are in 
order.  The RO should also consider 
whether a separate evaluation is 
warranted for a shoulder scar, if any, 
pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994).

6.  The RO should then adjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


